DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-19-2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election of an anode comprising silicon and a cross-linked polysiloxane binder comprising a triethoxyphenylsilane (TEPS) cross-linker only and does not comprise a boric acid crosslinker cited in claim 1 or comprise 
Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-20-2019.
       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1, 4 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US 2012/0153219).           Zhang et al. teaches a polysiloxane binder for lithium ion battery electrodes. Zhang et al. teaches on page 2, [0011], Figure 2, a silicon anode with a polysiloxane binder.  Zhang et al. teaches on page 9, claim 1, an electrode comprising a binder and an electrode active material wherein the binder comprises a polymer comprising a linear polysiloxane or a cyclic polysiloxane and teaches in claim 2 that the polymer is a cross-linked polymer. Zhang et al. teaches on page 10, claim 16 wherein the cross-linked polymer is prepared by using a cross-linking agent represented by Formula VII.  Zhang et al. teaches on page 4, [0031] that the cross-linking agent can be present in an amount of 50 weight percent. Zhang et al. teaches on page 8, Example 1, a nanosized silicon anode comprising 98% silicon powder (less than 50 nm size) as the active material, acetylene black (AB) as the conductive agent and a dimethylsiloxane-ethylene oxide block copolymer binder with the electrode formulation comprises 70 weight percent of the active material, 20 weight percent AB and 10 weight percent of the binder. The solvent NMP was added to provide a slurry. Zhang et al. teaches on page 8, Example 2, the preparation of lithium ion cell comprising composite electrodes comprising different binders were assembled in a 2032-type coin cell.        In the event any differences can be shown for the product of the product by process claims 1 and 19, as opposed to the product taught by Zhang et al., such differences would have been obvious to one of ordinary skill in the art as a routine In re Thrope 227 USPQ 964; (Fed. Cir. 1985).
         With respect to the product by process claims 1 and 19, the determination of patentability is based upon the product itself not upon the method of its production.  In re Thrope 227 USPQ 964; In re Brown 173 USPQ 685; In re Bridgeford 149 USPQ 55; In re Wertheim 191 USPQ 90.   Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the Examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the Applicants to establish that their product is patentably distinct.  In re Brown 173 USPQ 685 and In re Fessmann 180 USPQ 324.                                                    Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727